Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received September 21st, 2020.  Claims 1, 9, and 16 have been amended. Claims 3, 11, and 17 have been canceled.  Claims 1-2, 4-10, 12-16, 18-20 have been entered and are presented for examination. 
Applicant’s arguments, filed July 30th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9-10,12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2019/0320014) in view of Brock (US 2019/0306232) in view of Ng et al. (US 2003/0204750).
Regarding claims 1, 9, 16, Allen et al. discloses a computer-implemented method for network convergence (see Figure 13 and paragraph 0112 [computing node executing method and functionality]), comprising: detecting a network topology change (paragraph 0055 [new node joining]); responsive to the detected network topology change, sending a message to peer devices on the network (paragraph 0055 [the new node 106 can publish a transaction with a combination of the geographical position of the new node, the timestamp of when the node joined the network, the IPNS of the file updated by this node with the pings, its status data field]); determining if a new configuration is required due to the network topology change (paragraphs 0056-0057 [election]) in response to each peer device validating whether the detected network work topology change is relevant to a configuration of that peer (paragraphs 0092-0093 [new backup is needed to replace the leaving node; election is held; validated since each node that performs the election requires the stream]); in response to determining that a new configuration is required, creating a blockchain block, wherein the blockchain block contains the new configuration (paragraphs 0012, 0044, and 0055 [new blockchain block for new node identifying the new node and functionality (i.e., proxy or not)]); and adding the (paragraph 0071 [publish on the blockchain functionality of new node]).
Allen et al. does not explicitly disclose in response to determining that a new configuration is required, creating a blockchain block based on the approval from a prioritized device on the network.
However, Brock et al. disclose authenticating a new IoT node by a central hub wherein after passing authentication creating a block for adding to the blockchain, the block including an entry associated with the new IoT node, the entry including an IP address of the new IoT node and configuration information assessed during the authentication routine; transmitting the block to the first group of IoT nodes (paragraph 0053 and claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to authenticate the new node acting as the new backup which would allow the network to use only nodes with permission to join or act in a certain capacity.
The references as combined above do not explicitly disclose executing a delay of a predetermined duration, and in response to reconfirming that the new configuration is required after the delay.
However, Ng et al. discloses a device delaying a update when an inconsistency is determined and waits for a response from a network operation center to validate (paragraphs 0017-0018 and claims 1, 9-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to delay a configuration update until a confirmation, from a network operator, is received.  The motivation for this is to enable the device to determine whether an update should be executed. 
(paragraph 0055 [proxy functionality distribution through the blockchain]).
	Regarding claims 4, 12, Allen et al. further discloses automatically enabling the new configuration on a network device (paragraph 0071 [publish on the blockchain functionality of new node]).
	Regarding claims 5, 18, Allen et al. further discloses providing a user confirmation interface for the new configuration; and in response to receiving a confirmation (paragraph 0092 [once all the nodes are moved to backup node, they will inform the departing node]), enabling the new configuration on a network device (paragraph 0092 [disconnect from the network]).
Regarding claims 7, 14, 20, the references as combined above disclose all the recited subject matter in claims 1, 9, 16, but do not explicitly disclose receiving a second blockchain block from a remote node; performing a hash check of the second blockchain block; and sending a security alert message to one or more remote nodes in response to a failure of the hash check, the security alert message comprising an email or text message.
However, such a feature is well-known.  A device will received a new configuration to add to the blockchain but first verify the received blockchain block to determine if it is valid or authentic, if the received blockchain is not valid a notification or alert will be sent out which provides security in the network.  Device in the network of Allen and Brock are computers, tablets and smart phones.  It would have been obvious to receive the message via an email or text since these are known modes of communication for devices such as computers, tablets and smart phones.

Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2019/0320014) in view of Brock (US 2019/0306232) in view of Ng et al. (US 2003/0204750) as applied to claims 1, 9, 16 above, and further in view of Dix et al. (US 2017/0346693).
Regarding claims 6, 13, 19, the references as combined above disclose all the recited subject matter in claims 1, 9, 16, but do not explicitly disclose encrypting at least a portion of data corresponding to the new configuration prior to creating the blockchain block.
However, Dix et al. discloses hashing the new configuration, generating a new block, and updating the blockchain by appending the new block (see Abstract).
Dix et al. shows it is conventional in the art to hash new configurations before appending the new block to the blockchain wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Dix et al. into the system of the references as combined above. The method of Dix et al. can be implemented by hashing the new configuration of the new node, creating a new block, and appending the new block to the blockchain wherein the motivation for this is to use conventional means in the art to update the blockchain. 
	
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2019/0320014) in view of Brock (US 2019/0306232) in view of Ng et al. (US 2003/0204750) as applied to claims 1, 9 above, and further in view of Ramabaja et al. (US 2019/0079950).
Regarding claims 8, 15, the references as combined above disclose all the recited subject matter in claims 1, 9, but does not explicitly disclose appending a nonce to data corresponding to the new configuration prior to creating the blockchain block, wherein the nonce is selected such that a hash value for the blockchain block is below a predetermined value.
(paragraph 0156).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Ramabaja et al. into the system of the references as combined above by including a nonce with a hashing with a target level of difficulty.  The motivation for this is to maintain conventional methods in the art.

Response to Arguments
Applicant’s arguments, filed July 30th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465